ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Applicant's Representative Daniel J. Holmander on May 27, 2022.
The application has been amended as follows:

Claims 1 – 5 (Cancelled) 
Claim 6. (Currently amended) The system to capture the surface geometry of a three dimensional object in a scene comprising a pattern projector, a camera, and a computing processor; 
the pattern projector configured and arranged to project a sequence of image patterns onto the scene at a pattern frame rate; 
the pattern frame rate measured in image patterns per second; 
the sequence of image patterns containing a number of image patterns; the number of image patterns being equal to the length of the sequence of image patterns; 
the camera having an image sensor; 
the camera configured and arranged to capture a sequence of unsynchronized image frames of the scene at an image capture rate; 
the image capture rate measured in frames per second; 
the image capture rate being larger or equal than the pattern frame rate; 
the sequence of unsynchronized image frame containing a number of unsynchronized image frames; 
the number of unsynchronized image frames being equal to the length of the sequence of unsynchronized image frames; 
the number of unsynchronized image frames captured by the camera being larger or equal than the number of image patterns; 
the sequence of image patterns having a first image pattern, a plurality of intermediate image patterns, and a last image pattern; 
the sequence of unsynchronized image frames having a first unsynchronized image frame, a plurality of intermediate unsynchronized image frames, and a last unsynchronized image frame; -3-Appl. No.: To be assigned 
Atty. Docket No.: 405505-508CO1USPreliminary amendment of April 9, 2021the projector starting projecting the first image pattern at a first start projection time; 
the projector ending projecting the first image pattern at a first stop projection time; 
the camera starting capturing the first unsynchronized image frame at a first start capture time; 
the first start capture time being not earlier than the first start projection time; 
the first start capture time being not later than at the first stop projection time; 
the projector starting projecting the last image pattern at a last start projection time; 
the projector ending projecting the last image pattern at a last stop projection time; 
the camera ending capturing the last unsynchronized image frame at a last stop capture time; 
the last stop capture time being larger or equal than last start projection time; 
the last stop capture time being less or equal than last stop projection time; 
the computing processor configured and arranged to execute a process to synthesize a sequence of synchronized image frames from the sequence of unsynchronized image frames; 
the unsynchronized image frames and the unsynchronized images frames being digital images of the same dimensions, and sharing a plurality of common image pixels; 
each unsynchronized image frame having an unsynchronized pixel value corresponding to each common image pixel; 
each synchronized image frame having a synchronized pixel value corresponding to each common image pixel; 
the sequence of synchronized image frame containing a number of synchronized image frames;
the number of synchronized image frames being equal to the length of the sequence of synchronized image frames; 
the number of synchronized image frames being equal to the number of image patterns; and 
each of the synchronized image frames corresponding to one image pattern in the sequence of image patterns.  

Claim 7. (Previously presented) The system, as in claim 6, where the camera and the computing processor are components of a single device such a digital camera, smartphone, or computer tablet.  

Claim 8. (Previously presented) The system as in claim 6, further comprising processes for decoding, three dimensional triangulation, and optionally geometric processing, executed by the computing processor.  

Claim 9. (Previously presented) The system as in claim 6, where the projector can select the pattern rate from a plurality of supported pattern rates, the camera can select the frame rate from a plurality of supported frame rates, and the camera can capture the unsynchronized image frames in burst mode at a fast frame rate.  

Claim 10. (Previously presented) The system as in claim 9, where the projector has a knob to select the pattern rate.  

Claim 11. (Previously presented) The system as in claim 9, where the pattern rate is set by a pattern rate code sent to the projector through a communications link.  

Claim 12. (Previously presented) The system as in claim 9, wherein the pattern rate and the frame rate are set so that the frame rate is not slower than the pattern rate.  

Claim 13. (Previously presented) The system as in claim 9, wherein a user sets the pattern rate and the frame rate.  

Claim 14. (Previously presented) The system as in claim 9, where the camera can receive a camera trigger signal, and set the number of burst mode frames.  

Claim 15. (Previously presented) The system as in claim 14, where the camera trigger signal is generated by a camera trigger push-button, and the camera starts capturing the unsynchronized image frames at the set frame rate as soon as it receives the trigger signal, and it stops capturing unsynchronized image frames after capturing the set number of burst mode frames.  

Claim 16. (Previously presented) The system as in claim 14, where the projector continuously projects the sequence of patterns in a cyclic fashion.  

Claim 17. (Previously presented) The system as in claim 16, wherein the process can detect when the first pattern is about to be projected, and the camera trigger signal is delayed until that moment.  

Claim 18. (Previously presented) The system as in claim 14, where the projector can receive a projector trigger signal.  

Claim 19. (Previously presented) The system as in claim 18, where the camera can send the projector trigger signal to the projector.  

Claim 20. (Previously presented) The system as in claim 19, where the camera has a flash trigger output, and it sends the projector trigger signal to the projector through the flash trigger output, the projector starts projecting the sequence of patterns at the set pattern rate when it receives the trigger signal, and the projector stops projecting patterns after it projects the last pattern.  

Claim 21. (Previously presented) The system as in claim 6, where the camera image sensor is a global shutter image sensor, the image capture rate is equal to the pattern frame rate, the number of image patterns in the sequence of image patterns is equal to the number of unsynchronized image frames in the sequence of unsynchronized image frames, a method to synthesize the sequence of synchronized image frames from the sequence of unsynchronized image frames comprises the following steps: 
a determining a plurality of active pixels; the plurality of active pixels being a subset of the plurality of common pixels; each active pixel in the plurality of active pixels corresponding to a three dimensional point in the scene illuminated by the image patterns projected by projector; 
b determining a plurality of active pixels with known synchronized values; the plurality of active pixels with known synchronized values being a subset of the plurality of active pixels; 
c estimating a normalized start time for the first unsynchronized image frame as a function of the plurality of active pixels with known synchronized values, and the unsynchronized image frames; the normalized start time being the difference between the first start-6-Appl. No.: To be assigned Atty. Docket No.: 405505-508CO1USPreliminary amendment of April 9, 2021capture time and the first start projection time, divided by the image capture frame time; the image capture frame time being the inverse of the image capture rate; 
d selecting an active pixel; 
e estimating the synchronized pixel values of the synchronized image frames corresponding to the active pixel; and 
f repeating steps d) and e) until all active pixels have been selected.  

Claim 22. (Currently amended) The system as in claim 21, where the step of estimating the normalized start time for the first unsynchronized image frame is performed by minimizing the following expression with respect to the normalized start time       
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
where t0 is the normalized start time, N is the number of image patterns, n is a pattern index, (x, y is one of the active pixels, the second sum is over the active pixels, Pn(x, y) is the synchronized pixel value of the n-th. synchronized image frame corresponding to the active pixel (x, y, Pn+1(x, y) is the synchronized pixel value of the (n + 1)-th. synchronized image frame corresponding to the active pixel (x, y, PN+1(x, y) P1(x, y) , and In(x, y) is the pixel value of the n-th. unsynchronized image frame corresponding to the active pixel (x, y).  

Claim 23. (Currently amended) The system as in claim 21, where the step of estimating the synchronized pixel values of the synchronized image frames corresponding to the active pixel is performed by solving the following N x N system of linear equations with respect to the synchronized pixel values of the synchronized image frames corresponding to the active pixel 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 -7-Appl. No.: To be assigned Atty. Docket No.: 405505-508CO1US Preliminary amendment of April 9, 2021 
where t0 is the normalized start time, N is the number of image patterns, n is a pattern index, (x, y is the active pixel, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 are the synchronized pixel values of the synchronized image frames corresponding to the active pixel (x, y being estimated, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 are the pixel values of the unsynchronized image frames corresponding to the active pixel (x, y, 
    PNG
    media_image5.png
    156
    400
    media_image5.png
    Greyscale
.

Reasons for Allowance
Claims 6 - 23 are allowed in light of the Examiner’s Amendment. 
The following is an Examiner’s statement of reasons for allowance: Independent claim incorporates detailed subject matter of the system for capturing the surface geometry of a three-dimensional object in a scene. 
The closest prior art Appia et al.  (US 9,256,943 B2) and Tan et al. (US 2010/0141780 A1) do not disclose the claimed element, “the sequence of image patterns having a first image pattern, a plurality of intermediate image patters, and a last image pattern; the sequence of unsynchronized image frames having a first unsynchronized image frame, a plurality of intermediate unsynchronized image frames, and a last unsynchronized image frame; synthesize a sequence of synchronized image frames from the sequence of unsynchronized image frames; the unsynchronized image frames and the unsynchronized images frames being digital images of the same dimensions, and sharing a plurality of common image pixels; and each of the synchronized image frames corresponding to one image pattern in the sequence of image patterns”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While the system for capturing the surface geometry of a three-dimensional object in a scene with a pattern projector and camera was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425